NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 26 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DARRYL LEONARD SCOTT,                           No. 21-15854

                Plaintiff-Appellant,            D.C. No. 2:20-cv-02115-DWL-JFM

 v.
                                                MEMORANDUM*
PAUL PENZONE, Sheriff at Towers,
County Jail; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Dominic Lanza, District Judge, Presiding

                           Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      Darryl Leonard Scott appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action challenging his conditions of confinement

during his detention at the Maricopa County Jail. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C. § 1915A. Resnick


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We affirm.

       The district court properly dismissed Scott’s action for failure to state a

claim. See Farmer v. Brennan, 511 U.S. 825, 837 (1994) (elements of an Eighth

Amendment conditions-of-confinement claim); Gordon v. County of Orange, 888

F.3d 1118, 1125 (9th Cir. 2018) (elements of a due process conditions-of-

confinement claim); LeMaire v. Maass, 12 F.3d 1444, 1456 (9th Cir.1993) (“The

Eighth Amendment requires only that prisoners receive food that is adequate to

maintain health . . . .”).”

       Scott’s motion for excerpts to be included (Docket Entry No. 8) is granted.

       AFFIRMED.




                                           2                                     21-15854